An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME Cove-r
or
New-m

(03 mm, 9%;

IN THE SUPREME COURT OF THE STATE OF NEVADA

MICHAEL CHARLES MITCHELL AXE/A No. 64845
MICHAEL MITCHELL DIE/A

OMNIBUILT,

Appellant, F E L E D
VS.

HD SUPPLY FACILITIES OCT l 5 20“

MAIN’I‘ENAI‘JCE.a LTD,
Res ondent.

TRAClE PC. LINDEMAN
CLERK OF SUPREME COURT

BY

     

HEPUTY CLERK

ORDER DISMISSING APPEAL

On August 7, 2014, this court gave proper person appellant 40
days to ﬁle and serve his civil proper person appeal statement.
Appellant’s civil appeal statement was due in this court by September 16,
2014. To date, appellant has failed to ﬁle his civil proper person appeal
statement or otherwise respond to this court’s directive. Accordingly, we
conclude that appellant has abandoned this appeal, and we

ORDER this appeal DISMISSED.

XAMQ ,J.

K
Hardesty

M, J.  J.

Douglas

cc: Hon. Mark R. Denton, Dietrict Judge
Michael Charles Mitchell
Dubowsky Law Ofﬁce, Chtcl.
Eighth District I Court Clerk

tel-Ban;